


EXHIBIT 10.374


18844637.3
(A.2)

01-27-14


PROMISSORY NOTE


$9,300,000
Chicago, Illinois                            January 30, 2015




1.    AGREEMENT TO PAY. For value received, GEORGETOWN HC&R PROPERTY HOLDINGS,
LLC, a Georgia limited liability company, and SUMTER VALLEY PROPERTY HOLDINGS,
LLC, a Georgia limited liability company (the “Borrowers”), hereby jointly and
severally promise to pay to the order of THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation (the “Lender”), the principal sum of $9,300,000
(the “Loan”), or so much of the Loan as may be advanced under and pursuant to
that certain Loan Agreement dated as of even date herewith (the “Loan
Agreement”), executed by and among the Borrowers and the Lender, on or before
September 1, 2016 (the “Maturity Date”), at the time and place and in the manner
hereinafter provided, together with interest thereon at the rate or rates
described below, and any and all other amounts which may be due and payable
hereunder or under any of the “Loan Documents” (as defined in the Loan
Agreement) from time to time. All capitalized terms used and not otherwise
defined in this Note shall have the same meanings as in the Loan Agreement. Each
disbursement on the Loan made by the Lender, and all payments on account of the
principal and interest thereof, shall be recorded on the books and records of
the Lender and the principal balance as shown on such books and records, or any
copy thereof certified by an officer of the Lender, shall be rebuttably
presumptive evidence of the principal amount owing hereunder.
2.    INTEREST RATE.
2.1    Interest Prior to Default.
(a)    Certain Defined Terms. In addition to the terms defined in paragraphs (b)
and (c) of this Section and elsewhere in this Note, for purposes of this Note,
the following terms shall have and be subject to the following respective
meanings and provisions:
“Applicable Margin” means (i) in the case of the LIBOR Rate 4.25%, and (ii) in
the case of the Floating Rate, 1.50%.
“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which banks are authorized or required to be closed for the conduct of
commercial banking business in Chicago, Illinois.
“Floating Rate” means a floating per annum rate of interest equal to the Prime
Rate plus the Applicable Margin. Changes in the Floating Rate to be charged
hereunder based on the Prime Rate shall take effect immediately upon the
occurrence of any change in the Prime Rate.



--------------------------------------------------------------------------------




“LIBOR Loan” means any portion of the principal balance of this Note at any time
bearing interest at the LIBOR Rate.
“LIBOR Loan Request” means a written request by the Borrowers which sets forth
the amount and Interest Period for a LIBOR Loan.
“Prime Loan” means any portion of the principal amount of this Note bearing
interest at the Floating Rate.
“Prime Rate” means the floating per annum rate of interest most recently
announced by the Lender at Chicago, Illinois as its prime or base rate. A
certificate made by an officer of the Lender stating the Prime Rate in effect on
any given day, for the purposes hereof, shall be conclusive evidence of the
Prime Rate in effect on such day. The Prime Rate is a base reference rate of
interest adopted by the Lender as a general benchmark from which the Lender
determines the floating interest rates chargeable on various loans to borrowers
with varying degrees of creditworthiness and the Borrowers acknowledge and agree
that the Lender has made no representations whatsoever that the Prime Rate is
the interest rate actually offered by the Lender to borrowers of any particular
creditworthiness
(b)    LIBOR Rate. Except as otherwise expressly provided in this Note, interest
shall accrue on the principal balance of this Note through the Maturity Date at
a rate of interest equal to a per annum rate of interest (the “LIBOR Rate”)
equal to LIBOR (as defined in paragraph (c) below) for the relevant Interest
Period (as defined in paragraph (c) below), plus the Applicable Margin, such
LIBOR Rate to remain fixed for such Interest Period.
(c)    Additional Provisions Relating to LIBOR Rate. The following provisions
shall apply with respect to the LIBOR Rate:
(i)    At the Loan Opening, the Borrowers shall deliver to the Lender a single
LIBOR Loan Request, which shall establish a single LIBOR Loan in an amount equal
to the entire amount of proceeds disbursed on this Note at the Loan Opening,
with an Interest Period of one month, and if the Borrowers do not deliver such a
LIBOR Loan Request the Borrowers shall be deemed to have done so. At the time of
each subsequent disbursement of proceeds disbursed on this Note, the Borrowers
shall deliver to the Lender a single LIBOR Loan Request, which shall establish a
single LIBOR Loan in an amount equal to the entire amount of such disbursement,
with an Interest Period of one month, and if the Borrowers do not deliver such a
LIBOR Loan Request the Borrowers shall be deemed to have done so. If on the
first day of any Interest Period more than one LIBOR Loan is outstanding, such
multiple LIBOR Loans shall be combined into a single LIBOR Loan.
(ii)    If pursuant to the LIBOR Loan Request, the initial Interest Period of
any LIBOR Loan commences on any day other than the first Business Day of any
month, then the initial Interest Period of such LIBOR Loan shall end on the
first day of the following calendar month, beginning the first day of the month
of March, 2015, notwithstanding the Interest Period specified in the LIBOR Loan
Request, and the LIBOR Rate used in calculating the interest rate for such LIBOR

- 2 -

--------------------------------------------------------------------------------




Loan shall be a per annum rate of interest equal to LIBOR for an interest period
equal to the length of such partial month, plus the Applicable Margin. At the
end of each Interest Period for each LIBOR Loan, such LIBOR Loan shall
automatically renew (a “LIBOR Rollover”) for the Interest Period specified in
the LIBOR Loan Request at the then current LIBOR Rate, except that an Interest
Period for a LIBOR Loan shall not automatically renew with respect to any
principal amount which is scheduled to be repaid before the last day of the
applicable Interest Period, and any such amounts shall bear interest at the
Floating Rate, until repaid.
(iii)    “LIBOR” shall mean a rate of interest equal to (A) the per annum rate
of interest at which United States dollar deposits in an amount comparable to
the amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period (or three Business Days prior to the commencement of such Interest Period
if banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the Lender
in its sole discretion), divided by (B) a number determined by subtracting from
1.00 the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period, or as LIBOR is otherwise determined by the Lender in its sole and
absolute discretion. The Lender’s determination of LIBOR shall be conclusive,
absent manifest error.
(iv)    “Interest Period” shall mean, with regard to any LIBOR Loan, successive
one month periods; provided, however, that: (A) each Interest Period occurring
after the initial Interest Period of any LIBOR Loan shall commence on the day on
which the preceding Interest Period for such LIBOR Loan expires, with interest
for such day to be calculated at the LIBOR Rate in effect for the new Interest
Period; (B) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; (C) whenever the first
day of any Interest Period occurs on a date for which there is no numerically
corresponding date in the month in which such Interest Period terminates, such
Interest Period shall end on the last day of such month, unless such day is not
a Business Day, in which case the Interest Period shall terminate on the first
Business Day of the following month, provided, however, that so long as the
LIBOR Rollover remains in effect, all subsequent Interest Periods shall
terminate on the date of the month numerically corresponding to the date on
which the initial Interest Period commenced; and (D) if at any time the Interest
Period for a LIBOR Loan expires less than one month before the Maturity Date,
such LIBOR Loan shall automatically renew at the then current LIBOR Rate for an
Interest Period terminating on the Maturity Date.
(v)    If the Lender determines in good faith (which determination shall be
conclusive, absent manifest error) prior to the commencement of any Interest
Period that (A) the making or maintenance of any LIBOR Loan would violate any

- 3 -

--------------------------------------------------------------------------------




applicable law, rule, regulation or directive, whether or not having the force
of law, (B) United States dollar deposits in the principal amount, and for
periods equal to the Interest Period, of any LIBOR Loan are not available in the
London Interbank Eurodollar market in the ordinary course of business, (C) by
reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the LIBOR Rate to be
applicable to the relevant LIBOR Loan, (D) the LIBOR Rate does not accurately
reflect the cost to the Lender of a LIBOR Loan, or (E) a “Default” or an “Event
of Default” (each as defined in Section 5 hereof) has occurred and is
continuing, the Lender shall promptly notify the Borrowers thereof and, so long
as any of the foregoing conditions continue, the Lender will have no obligation
to permit any principal of this Note to become a LIBOR Loan. Following such a
notice by the Lender, each existing LIBOR Loan, at the Borrowers’ option, shall
be (1) converted to a Prime Loan on the last Business Day of the then existing
Interest Period, or (2) due and payable on the last Business Day of the then
existing Interest Period, without further demand, presentment, protest or notice
of any kind, all of which are hereby waived by the Borrowers.
(vi)    If, after the date hereof, a Regulatory Change (as hereinafter defined)
shall, in the reasonable determination of the Lender, make it unlawful for the
Lender to make or maintain any LIBOR Loans, the Lender will have no obligation
to permit any principal of this Note to become a LIBOR Loan, and in such event,
at the Borrowers’ option, each existing LIBOR Loan shall be immediately
(A) converted to a Prime Loan on the last Business Day of the then existing
Interest Period or on such earlier date as required by law, or (B) due and
payable on the last Business Day of the then existing Interest Period or on such
earlier date as required by law, all without further demand, presentment,
protest or notice of any kind, all of which are hereby waived by the Borrowers.
As used herein, “Regulatory Change” shall mean the introduction of, or any
change in any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over the Lender or its lending office.
(vii)    If any Regulatory Change (whether or not having the force of law) shall
(A) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the
Lender; (B) subject the Lender or any LIBOR Loan to any tax, duty, charge, stamp
tax or fee, or change the basis of taxation of payments to the Lender of
principal or interest due from the Borrowers hereunder (other than a change in
the taxation of the overall net income of the Lender); or (C) impose on the
Lender any other condition regarding any LIBOR Loan or the Lender’s funding
thereof, and the Lender shall determine (which determination shall be
conclusive, absent manifest error) that the result of the foregoing is to
actually increase the cost to the Lender of making or maintaining any LIBOR Loan
or to reduce the amount of principal or interest received by the Lender
hereunder on any LIBOR Loan, then the Borrowers shall pay to the Lender, on
demand, such additional amounts as the Lender shall from time to time determine
are sufficient to compensate and indemnify the Lender for such increased costs
or reduced amounts.

- 4 -

--------------------------------------------------------------------------------




2.2    Interest After Default. From and after the Maturity Date or upon the
occurrence and during the continuance of an Event of Default, interest shall
accrue on the unpaid principal balance during any such period at an annual rate
(the “Default Rate”) 5.0% greater than the interest rate which would otherwise
be in effect under the terms of this Note. However, in no event shall the
Default Rate exceed the maximum rate permitted by law. The interest accruing
under this Section shall be immediately due and payable by the Borrowers to the
holder of this Note upon demand and shall be additional indebtedness evidenced
by this Note.
2.3    Interest Calculation. Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed in any portion of
a month in which interest is due. If any payment to be made by the Borrowers
hereunder shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing any interest in respect of such payment.
3.    PAYMENT TERMS.
3.1    Payment of Principal and Interest. Payments of principal and interest due
under this Note, if not sooner declared to be due in accordance with the
provisions hereof, shall be made as follows:
(a)    On the first day of the month of March, 2015, and on the first day of
each month thereafter through and including the month in which the Maturity Date
occurs, interest accrued on this Note shall be due and payable.
(b)    On the first day of the month of March, 2015, and on the first day of
each month thereafter through and including the month in which the Maturity Date
occurs, in addition to accrued interest on this Note payable as provided in
paragraph (a) above, a payment of principal on this Note shall be due and
payable in the amount of $15,100 (which has been calculated by the Lender based
on a 25-year amortization schedule), which amount is subject to being changed as
provided in paragraph (c) of this Section.
(c)    If a partial prepayment on the Loan occurs under Section 3.4 of the Loan
Agreement in connection with a release of a Project, then for each month after
the month in which such partial prepayment occurs, the amount of the monthly
principal payment under paragraph (b) of this Section shall be a monthly amount
based on a 25-year amortization schedule for the principal balance outstanding
on this Note immediately following such partial prepayment. The Lender shall
calculate such new monthly principal payment amount in the same manner as the
monthly principal payment amount in paragraph (b) of this Section was
calculated, and the Lender shall give notice to the remaining Borrower of such
new monthly principal payment amount.
(d)    The unpaid principal balance of this Note, if not sooner paid or declared
to be due in accordance with the terms hereof, together with all accrued and
unpaid interest thereon and any other amounts due and payable hereunder or under
any of the Loan Documents shall be due and payable in full on the Maturity Date.

- 5 -

--------------------------------------------------------------------------------




3.2    Application of Payments. Prior to the occurrence of an Event of Default,
all payments and prepayments on account of the indebtedness evidenced by this
Note shall be applied as follows: (i) first, to fees, expenses, costs and other
similar amounts then due and payable to the Lender, including, without
limitation any prepayment premium, LIBOR indemnification, exit fee or late
charges due hereunder, (ii) second, to accrued and unpaid interest on the
principal balance of this Note, (iii) third, to the payment of principal of this
Note due in the month in which the payment or prepayment is made, if any, (iv)
fourth, to any escrows, impounds or other amounts which may then be due and
payable under the Loan Documents, (v) fifth, to any other amounts then due the
Lender hereunder or under any of the other Loan Documents, and (vi) last, to the
unpaid principal balance of this Note in the inverse order of maturity. Any
prepayment on account of the indebtedness evidenced by this Note shall not
extend or postpone the due date or reduce the amount of any subsequent monthly
payment of principal and interest due hereunder. After an Event of Default has
occurred and is continuing, payments may be applied by the Lender to amounts
owed hereunder and under the other Loan Documents in such order as the Lender
shall determine, in its sole discretion.
3.3    Method of Payments. All payments of principal and interest hereunder
shall be paid by automatic debit, wire transfer, check or in coin or currency
which, at the time or times of payment, is the legal tender for public and
private debts in the United States of America and shall be made at such place as
the Lender or the legal holder or holders of this Note may from time to time
appoint in the payment invoice or otherwise in writing, and in the absence of
such appointment, then at the offices of the Lender at 120 South LaSalle Street,
Chicago, Illinois 60603. Payment made by check shall be deemed paid on the date
the Lender receives such check; provided, however, that if such check is
subsequently returned to the Lender unpaid due to insufficient funds or
otherwise, the payment shall not be deemed to have been made and shall continue
to bear interest until collected. Notwithstanding the foregoing, the final
payment due under this Note must be made by wire transfer or other immediately
available funds. With the exception of interest which under the terms of the
Loan Documents is to be paid from a disbursement of proceeds of the Loan,
interest, principal payments and any fees and expenses owed the Lender from time
to time will be deducted by the Lender automatically on the due date from the
Borrowers’ account with the Lender, as designated in writing by the Borrowers.
The Borrowers will maintain sufficient funds in the account on the dates the
Lender enters debits authorized by this Note. If there are insufficient funds in
the account on the date the Lender enters any debit authorized by this Note, the
debit will be reversed.
3.4    Late Charge. If any payment of interest or principal due hereunder is not
made within five days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, the Borrowers
shall pay to the Lender a “late charge” of five cents for each whole dollar so
overdue to defray part of the cost of collection and handling such late payment.
The Borrowers agree that the damages to be sustained by the holder hereof for
the detriment caused by any late payment are extremely difficult and impractical
to ascertain, and that the amount of five cents for each one dollar due is a
reasonable estimate of such damages, does not constitute interest, and is not a
penalty.
3.5    Principal Prepayments. The principal of this Note may be prepaid, at any
time and from time to time, in whole or in part, without premium or penalty,
provided that

- 6 -

--------------------------------------------------------------------------------




any such prepayment is accompanied by a simultaneous payment of all accrued and
unpaid interest on this Note to the date of such prepayment. Any amounts prepaid
on this Note may not be borrowed again.
3.6    Loan Fees. In consideration of the Lender’s agreement to make the Loan,
the Borrowers shall pay to the Lender a non-refundable fee in the amount of
$37,200, which shall be due and payable in full as a condition precedent to any
disbursement of proceeds under this Note.
4.    SECURITY; LOAN DOCUMENTS. This Note is secured by the Loan Agreement, the
Mortgages, the Assignments of Rents and the other Loan Documents. Reference is
hereby made to the Loan Agreement, the Mortgages, the Assignments of Rents and
the other Loan Documents (all of which are incorporated herein by reference as
fully and with the same effect as if set forth herein at length) for a statement
of the covenants and agreements contained therein, a statement of the rights,
remedies, and security afforded thereby, and all matters therein contained.
5.    EVENTS OF DEFAULT. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Note:
(a)    The failure by the Borrowers to pay (i) any installment of principal or
interest payable pursuant to this Note on the date when due in accordance with
the terms hereof, or (ii) any other amount payable to the Lender under this Note
on the date when any such payment is due in accordance with the terms hereof; or
(b)    The occurrence of any “Event of Default” under the Loan Agreement, any
Mortgage or any of the other Loan Documents.
For purposes of this Note, the term “Default” means the occurrence or existence
of any event or circumstance which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.
6.    REMEDIES. At the election of the holder hereof, and without notice, the
principal balance remaining unpaid under this Note, and all unpaid interest
accrued thereon and any other amounts due hereunder, shall be and become
immediately due and payable in full upon the occurrence of any Event of Default,
and in the event of the occurrence of certain Events of Default under the Loan
Agreement, this Note shall automatically become due and payable immediately as
provided in the Loan Agreement. Failure to exercise this option shall not
constitute a waiver of the right to exercise same in the event of any subsequent
Event of Default. No holder hereof shall, by any act of omission or commission,
be deemed to waive any of its rights, remedies or powers hereunder or otherwise
unless such waiver is in writing and signed by the holder hereof, and then only
to the extent specifically set forth therein. The rights, remedies and powers of
the holder hereof, as provided in this Note, the Mortgages and in all of the
other Loan Documents are cumulative and concurrent, and may be pursued singly,
successively or together against the Borrowers, any Guarantor hereof, the
Projects and any other security given at any time to secure the repayment
hereof, all at the sole discretion of the holder hereof. If any suit or action
is instituted or attorneys are employed to collect this Note or any part hereof,
the Borrowers promise and agree to pay all costs of collection, including
reasonable attorneys’ fees and court costs.

- 7 -

--------------------------------------------------------------------------------




7.    COVENANTS AND WAIVERS. The Borrowers and all others who now or may at any
time become liable for all or any part of the obligations evidenced hereby,
expressly agree hereby to be jointly and severally bound, and jointly and
severally: (i) waive and renounce any and all homestead, redemption and
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waive presentment and demand for payment, notices of nonpayment and
of dishonor, protest of dishonor, and notice of protest; (iii) waive any and all
notices in connection with the delivery and acceptance hereof and all other
notices in connection with the performance, default, or enforcement of the
payment hereof or hereunder; (iv) waive any and all lack of diligence and delays
in the enforcement of the payment hereof; (v) agree that the liability of the
Borrowers and each guarantor, endorser or obligor shall be unconditional and
without regard to the liability of any other person or entity for the payment
hereof, and shall not in any manner be affected by any indulgence or forbearance
granted or consented to by the Lender to any of them with respect hereto;
(vi) consent to any and all extensions of time, renewals, waivers, or
modifications that may be granted by the Lender with respect to the payment or
other provisions hereof, and to the release of any security at any time given
for the payment hereof, or any part thereof, with or without substitution, and
to the release of any person or entity liable for the payment hereof; and
(vii) consent to the addition of any and all other makers, endorsers,
guarantors, and other obligors for the payment hereof, and to the acceptance of
any and all other security for the payment hereof, and agree that the addition
of any such makers, endorsers, guarantors or other obligors, or security shall
not affect the liability of the Borrowers, any guarantor and all others now
liable for all or any part of the obligations evidenced hereby. This provision
is a material inducement for the Lender making the Loan to the Borrowers.
8.    GENERAL AGREEMENTS.
8.1    Incorporation of Section 12.2 of Loan Agreement. The provisions of
Section 12.2 of the Loan Agreement are hereby incorporated into and made a part
of this Note.
8.2    Usury and Truth in Lending. The Loan is a “business loan” within the
meaning of subparagraph (1)(c) contained in Section 205/4 of Chapter 815 of the
Illinois Compiled Statutes, as amended, and does not violate the provisions of
the usury laws of the State, any consumer credit laws or the usury laws of any
state which may have jurisdiction over this transaction, the Borrowers or any
property securing the Loan. The Loan is an exempted transaction under the Truth
In Lending Act, 15 U.S.C., §1601, et seq., as amended.
8.3    Time. Time is of the essence hereof.
8.4    Governing Law. This Note is governed and controlled as to validity,
enforcement, interpretation, construction, effect and in all other respects by
the statutes, laws and decisions of the State of Illinois, without regard to its
conflict of laws provisions.
8.5    Entire Agreement; Amendments. This Note sets forth all of the covenants,
promises, agreements, conditions and understandings of the parties relating to
the subject matter of this Note, and there are no covenants, promises,
agreements, conditions or understandings, either oral or written, between them
other than as are herein set forth. Each Borrower acknowledges that it is
executing this Note without relying on any statements,

- 8 -

--------------------------------------------------------------------------------




representations or warranties, either oral or written, that are not expressly
set forth herein. This Note may not be changed or amended orally but only by an
instrument in writing signed by the party against whom enforcement of the change
or amendment is sought.
8.6    No Joint Venture. The Lender shall not be construed for any purpose to be
a partner, joint venturer, agent or associate of the Borrowers or of any lessee,
operator, concessionaire or licensee of the Borrowers in the conduct of their
business, and by the execution of this Note, the Borrowers agree to indemnify,
defend, and hold the Lender harmless from and against any and all damages,
costs, expenses and liability that may be incurred by the Lender as a result of
a claim that the Lender is such partner, joint venturer, agent or associate.
8.7    Disbursement. This Note has been made and delivered at Chicago, Illinois
and all funds disbursed to or for the benefit of the Borrowers will be disbursed
in Chicago, Illinois.
8.8    Joint and Several Obligations; Successors and Assigns. If this Note is
executed by more than one party, the obligations and liabilities of each
Borrower under this Note shall be joint and several. This Note shall be binding
upon and enforceable against each Borrower and their respective successors and
assigns. This Note shall inure to the benefit of and may be enforced by the
Lender and its successors and assigns.
8.9    Severable Provisions. If any provision of this Note is deemed to be
invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any administrative agency or any court, the Borrowers and the
Lender shall negotiate an equitable adjustment in the provisions of the same in
order to effect, to the maximum extent permitted by law, the purpose of this
Note, and the validity and enforceability of the remaining provisions, or
portions or applications thereof, shall not be affected thereby and shall remain
in full force and effect.
8.10    Interest Limitation. If the interest provisions herein or in any of the
Loan Documents shall result, at any time during the Loan, in an effective rate
of interest which, for any month, exceeds the limit of usury or other laws
applicable to the Loan, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party hereto, be applied upon principal immediately upon
receipt of such monies by the Lender, with the same force and effect as though
the payer has specifically designated such extra sums to be so applied to
principal and the Lender had agreed to accept such extra payment(s) as a
premium-free prepayment. Notwithstanding the foregoing, however, the Lender may
at any time and from time to time elect by notice in writing to the Borrowers to
reduce or limit the collection to such sums which, when added to the said
first-stated interest, shall not result in any payments toward principal in
accordance with the requirements of the preceding sentence. In no event shall
any agreed to or actual exaction as consideration for this Loan transcend the
limits imposed or provided by the law applicable to this transaction or the
maker hereof for the use or detention of money or for forbearance in seeking its
collection.
8.11    Assignability. The Lender may at any time assign its rights in this Note
and the Loan Documents, or any part thereof and transfer its rights in any or
all of the collateral, and the Lender thereafter shall be relieved from all
liability with respect to such collateral. In addition, the Lender may at any
time sell one or more participations in this

- 9 -

--------------------------------------------------------------------------------




Note. The Borrowers may not assign their interest in this Note, or any other
agreement with the Lender or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Lender.
9.    NOTICES. All notices required under this Note will be in writing and will
be transmitted in the manner and to the addresses required by the Loan
Agreement, or to such other addresses as the Lender and the Borrowers may
specify from time to time in writing.
10.    LITIGATION PROVISIONS.
10.1    Consent to Jurisdiction. EACH BORROWER CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
ITS PROJECT IS LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.
10.2    Consent to Venue. EACH BORROWER AGREES THAT ANY LEGAL PROCEEDING
RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT AGAINST SUCH BORROWER IN ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO,
ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE
COUNTY IN WHICH ITS PROJECT IS LOCATED. EACH BORROWER WAIVES ANY OBJECTION TO
VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE
THE VENUE FROM ANY SUCH COURT.
10.3    No Proceedings in Other Jurisdictions. EACH BORROWER AGREES THAT IT WILL
NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE LENDER RELATING IN ANY MANNER TO
THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER THAN A
STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL PROCEEDING IS
COMMENCED BY THE LENDER AGAINST SUCH BORROWER IN A COURT IN ANOTHER LOCATION, BY
WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.
10.4    Waiver of Jury Trial. EACH BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY
LEGAL PROCEEDING RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.
11.    Customer Identification - USA Patriot Act Notice; OFAC and Bank Secrecy
Act.  The Lender hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the “Act”), and the Lender’s policies and practices, the Lender is
required to obtain, verify and record certain information and documentation that
identifies the Borrowers, which information includes the name and address of the
Borrowers and such other information that will allow the Lender to identify the
Borrowers in accordance with the Act. In addition, the Borrowers shall (a)
ensure that no person who owns a controlling interest in or otherwise

- 10 -

--------------------------------------------------------------------------------




controls any Borrower or any subsidiary of any Borrower is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause any of its subsidiaries to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.
12.    EXPENSES AND INDEMNIFICATION. The Borrowers shall pay all costs and
expenses incurred by the Lender in connection with the preparation of this Note
and the Loan Documents, including, without limitation, reasonable attorneys’
fees and time charges of attorneys who may be employees of the Lender or any
affiliate or parent of the Lender. The Borrowers shall pay any and all stamp and
other taxes, UCC search fees, filing fees and other costs and expenses in
connection with the execution and delivery of this Note and the other
instruments and documents to be delivered hereunder, and agrees to save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
Each Borrowers hereby authorize the Lender to charge any account of such
Borrower with the Lender for all sums due under this Section. The Borrowers also
agree to defend (with counsel satisfactory to the Lender), protect, indemnify
and hold harmless the Lender, any parent corporation, affiliated corporation or
subsidiary of the Lender, and each of their respective officers, directors,
employees, attorneys and agents (each an “Indemnified Party”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and distributions of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Indemnified Party thereto, which shall also include, without
limitation, attorneys’ fees and time charges of attorneys who may be employees
of the Lender, any parent corporation or affiliated corporation of the Lender),
which may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities,
environmental laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Note or any of the Loan Documents, or any act, event or transaction
related or attendant thereto, the preparation, execution and delivery of this
Note and the Loan Documents, the making or issuance and management of the Loan,
the use or intended use of the proceeds of this Note and the enforcement of the
Lender’s rights and remedies under this Note, the Loan Documents any other
instruments and documents delivered hereunder, or under any other agreement
between the Borrowers and the Lender; provided, however, that the Borrowers
shall not have any obligations hereunder to any Indemnified Party with respect
to matters caused by or resulting from the willful misconduct or gross
negligence of such Indemnified Party. To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrowers shall satisfy such undertaking
to the maximum extent permitted by applicable law. Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to each Indemnified Party on demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by each Indemnified
Party until paid by the Borrowers, shall be added to the obligations of the
Borrowers evidenced by this Note and secured by the collateral securing this
Note. The provisions of this Section shall survive the satisfaction and payment
of this Note.

- 11 -

--------------------------------------------------------------------------------






[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]







- 12 -

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Borrowers have executed and delivered this Promissory
Note as of the day and year first above written.


Georgetown HC&R Property Holdings, LLC
Sumter Valley Property Holdings, LLC






By    /s/ William McBride, III                
William McBride III, Manager of Each Borrower



- AdCare South Carolina Owner Loan Note -
- Signature Page -

